DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 depends on claim 6; therefore, it is objected for the same reasons as set forth above.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 11, 14, 16, 18  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170105223 A1 (Zhang et al., hereinafter Zhang) in view of20140146782 (Gerlach et al., hereinafter Gerlach) and further in view of US 20180084506 A1 (Min et al., hereinafter Min).
Regarding claim 1, Zhang discloses an interaction method for interference coordination information between base stations (paragraphs 2 and 47, “interference coordination method…” and “the eNB may determine the beams possibly causing interference on other cells or determine which beams are possibly interfered by other cells according to… the interference coordination requests transmitted by the other eNBs”), comprising: 
determining a predetermined beam setup of a base station (paragraph 45, “step 306: selecting an appropriate beam by the eNB for transmission to the user equipment according to the measurement result reported by the user equipment and/or interference coordination requests from other eNBs”); and 
[transmitting] the beam information index to other base stations (paragraph 46, “the other eNBs and the eNB further exchange the above interference coordination requests”. Paragraph 87, “port index” corresponding to “beam information index”).
Zhang does not specifically disclose establishing a beam index indicating each beam in the predetermined beam setup and its corresponding status and where the status indicates a degree to which each beam is interfered.
In related art concerning a method for beam coordination between a first base station (M1) and a second base station (P1), Gerlach discloses establishing a beam index indicating each beam in the predetermined beam setup (paragraph 28, “report at least one out of the group of interfering beam index and information about an interference strength of at least one of said at least one interfering beam to the serving base station”, where the information is subsequently shared between the base station (M1) and second base station (P1)) and its corresponding status (paragraph 28, “information about an interference strength…”); and  where the  status indicates a degree to which each beam is interfered (par [0095], “the first user terminal UE1 transmits information about the precoding vector and the related interference strength of the interfering beam B3 with the highest interference strength, and of the interfering beam B2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Gerlach’s teachings about establishing a beam index indicating each beam in the predetermined beam setup and its corresponding status and where the status indicates a degree to which each beam is interfered with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that  beam indexing is a well-recognized technique used in signal communications that facilitates beam referencing and identification. Also, collaborative base stations can make resource allocation and scheduling decisions based on a degree of interference of signal beams, where the degree of interference would help make scheduling decisions easier.  
Zhang and Gerlach do not specifically disclose where the status indicates an allowed interference power of each beam corresponding to a different modulation coding mode.
In related art concerning methods of multi-user transmit power control and MSC selection for full duplex OFDMA 802.11, Min discloses where the status indicates an allowed interference power of each beam corresponding to a different modulation coding mode (paragraph 176, “determine the maximum interference power based on a modulation and coding scheme...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Min’s teachings where the status indicates an allowed interference power of each beam corresponding to a different modulation coding mode with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that modulation and coding schemes require different powers. A maximum power should not be exceeded, so that high throughput can be achieved based on the modulation and coding scheme without channel degradation. 
Regarding claim 7, Zhang discloses a method for mitigating cross-link interference between base stations (paragraph 2, “interference coordination method…”), comprising: 
receiving beam-associated interference coordination information from other base stations (paragraph 45, paragraph 68, “as a receiver end of an interference coordination request, the eNB may receive an interference coordination request from other eNB…”. It is not clear, since it is not expressly recited “who” or “what” is doing the “receiving” from “other base stations”); 

adjusting, based on the [interference status information], a power and/or a modulation coding mode of each beam (Fig. 5, paragraphs 54-55 and 57, “the eNB may perform interference coordination on an interference beam by lowering transmission power of the interference beam”, where “adjusting power” was selected from the choices provided. Only one limitation is required due to the alternative language.).
Zhang does not specifically disclose interference status information and where the beam-associated interference coordination information includes one or more of: beam index information of base stations, physical resource block configuration information, allowed interference power information corresponding to each beam, and interference power information corresponding to each beam, where the beam index information indicates each beam and its corresponding status, the status indicates a degree to which each beam is interfered. 
Gerlach discloses interference status information (paragraph 28, “information about an interference strength…”) and where the beam-associated interference coordination information includes one or more of: beam index information of base stations (paragraph 28, “report at least one out of the group of interfering beam index and information about an interference strength of at least one of said at least one interfering beam to the serving base station”, where the information is subsequently shared between the base station (M1) and second base station (P1)) and its corresponding status (paragraph 28, “information about an interference strength…”), physical resource block configuration information, allowed interference power information corresponding to each beam, and interference power information corresponding to each beam (where only one of the choice provided is required), where the beam index information indicates each beam and its corresponding status (paragraph 28, “information about an interference strength…”), the status indicates a degree to which each beam is interfered (This limitation is options provided. Therefore, the limitation is not required. Par [0095], “the first user terminal UE1 transmits information about the precoding vector and the related interference strength of the interfering beam B3 with the highest interference strength, and of the interfering beam B2 with the second highest interference strength to the Pico base station P1…” and par [0107], “The Pico base station P1 then reports the ranking of the interfering beams to the Macro base station M1”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Gerlach’s teachings about interference status information and where the beam-associated interference coordination information includes one or more of: beam index information of base stations, physical resource block configuration information, allowed interference power information corresponding to each beam, and interference power information corresponding to each beam, where the beam index information indicates each beam and its corresponding status, the status indicates a degree to which each beam is interfered with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that beam indexing is a well-recognized technique used in signal communications that facilitates beam referencing and identification. Also, collaborative base stations can make resource allocation and scheduling decisions based on a degree of interference of signal beams, where the degree of interference would help make scheduling decisions easier.
Zhang and Gerlach do not specifically disclose where the interference status information includes an allowed interference power of each beam of an uplink base station in a different modulation coding mode with respect to a downlink base station.
Min discloses where the interference status information includes an allowed interference power of each beam of an uplink base station in a different modulation coding mode with respect to a downlink base station (paragraph 176, “determine the maximum interference power based on a modulation and coding scheme...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Min’s teachings where the interference status information includes an allowed interference power of each beam of an uplink base station in a different modulation coding mode with respect to a downlink base station with Zhang’s interference coordination method because one of 
Regarding claim 14, Zhang discloses a base station (Fig. 1, “eNB” shown at each call), comprising: an interference coordination information receiving unit (Fig 9, “receiving unit 903”) configured to receive beam-associated interference coordination information from other base stations (paragraph 45, paragraph 68, “as a receiver end of an interference coordination request, the eNB may receive an interference coordination request from other eNB…”); an interference status information determining unit configured to determine (Fig. 9, “interference coordination apparatus”), based on the interference coordination information, beam-associated interference status information (Fig. 9, “interference coordination apparatus”;  paragraph 45, “selecting an appropriate beam by the eNB for transmission to the user equipment according to the measurement result reported by the user equipment and/or interference coordination requests from other eNBs” and paragraph 68, “an identification of a beam used by the other eNB, and/or an identification of a beam with power greater than predefined power in beams used by the other eNB”); and an interference adjusting unit configured to adjust, based on the interference [status] information, a power and/or a modulation coding mode of each beam (Fig. 5, paragraphs 54-55 and  57, “the eNB may perform interference coordination on an interference beam by lowering transmission power of the interference beam”, where “adjusting power” was selected from the choices provided. Where at least one of the processing modules 9021-9024” can be tasked with this step).
Zhang does not specifically disclose interference status information and where the beam-associated interference coordination information includes one or more of: beam index information of base stations, physical resource block configuration information, allowed interference power information corresponding to each beam, and interference power information corresponding to each beam, where the beam index information indicates each beam and its corresponding status, the status indicates a degree to which each beam is interfered. 
one or more of: beam index information of base stations (paragraph 28, “report at least one out of the group of interfering beam index and information about an interference strength of at least one of said at least one interfering beam to the serving base station”, where the information is subsequently shared between the base station (M1) and second base station (P1)) and its corresponding status (paragraph 28, “information about an interference strength…”), physical resource block configuration information, allowed interference power information corresponding to each beam, and interference power information corresponding to each beam (where only one of the choice provided is required), where the beam index information indicates each beam and its corresponding status (paragraph 28, “information about an interference strength…”), the status indicates a degree to which each beam is interfered (This limitation is unclear, since it refers back to one of the options provided. Therefore, the limitation is not required. Par [0095], “the first user terminal UE1 transmits information about the precoding vector and the related interference strength of the interfering beam B3 with the highest interference strength, and of the interfering beam B2 with the second highest interference strength to the Pico base station P1…” and par [0107], “The Pico base station P1 then reports the ranking of the interfering beams to the Macro base station M1”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Gerlach’s teachings about interference status information and where the beam-associated interference coordination information includes one or more of: beam index information of base stations, physical resource block configuration information, allowed interference power information corresponding to each beam, and interference power information corresponding to each beam, where the beam index information indicates each beam and its corresponding status, the status indicates a degree to which each beam is interfered with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that beam indexing is a well-recognized technique used in signal communications that facilitates beam referencing and identification. Also, collaborative base stations can make resource allocation and scheduling decisions based on a degree of interference of signal beams, where the degree of interference would help make scheduling decisions easier.

Min discloses where the interference status information includes an allowed interference power of each beam of an uplink base station in a different modulation coding mode with respect to a downlink base station (paragraph 176, “determine the maximum interference power based on a modulation and coding scheme...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Min’s teachings where the interference status information includes an allowed interference power of each beam of an uplink base station in a different modulation coding mode with respect to a downlink base station with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that modulation and coding schemes require different powers. A maximum power should not be exceeded, so that high throughput can be achieved based on the modulation and coding scheme without channel degradation. Also, the Macro base station’s downlink interference is addressed by adjusting power and modulating coding schemes in the uplink direction.  
Regarding claims 3, Zhang, Gerlach and Min disclose all the limitations of claim 1.  
Zhang does not specifically disclose where the status indicates, with respect to a specific physical resource block, whether each beam is used or a degree to which each beam is interfered.
Gerlach discloses where the status indicates, with respect to a specific physical resource block, whether each beam is used or a degree to which each beam is interfered (pars [0062]-[0063] and [0066], “resource-block mapping”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Gerlach’s teachings where the status indicates, with respect to a specific physical resource block, whether each beam is used or a degree to which each beam is interfered with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that LTE, NR and 5G technologies use RBs  and/or PRBs for status information among other signaling. 
Regarding claim 4, Zhang, Gerlach and Min disclose all the limitations of claim 1.  

Min discloses where the status indicates an allowed interference power corresponding to each beam (paragraph 176, “determine the maximum interference power based on a modulation and coding scheme...” note: only one of the limitations is required due to the alternative language).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Gerlach’s teachings where the status indicates an allowed interference power corresponding to each beam with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that maximum power should not be exceeded, so that channel degradation can be prevented.
Regarding claim 5, Zhang, Gerlach and Min disclose all the limitations of claim 1.  
Zhang does not specifically disclose where the status indicates an allowed interference power of each beam [group] corresponding to a different modulation coding mode.
Min discloses where the status indicates an allowed interference power of each beam [group] corresponding to a different modulation coding mode (paragraph 176, “determine the maximum interference power based on a modulation and coding scheme...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Min’s teachings where the status indicates an allowed interference power of each beam [group] corresponding to a different modulation coding mode with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that modulation and coding schemes require different powers. A maximum power should not be exceeded, so that high throughput can be achieved based on the modulation and coding scheme without channel degradation.
Min’s does not specifically disclose where the status indication relates to beam groups.
However, Gerlach discloses where the status indication relates to beam groups (par [0096], “information about the precoding vectors and the related interference strength of a predefined number of interfering beams with highest interference strength…” which corresponds to at least a group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Gerlach’s teachings where the status indication relates to beam groups with Zhang’s 
Regarding claims 9 and 16, Zhang, Gerlach and Min disclose all the limitations of claims 8 and 15, respectively. 
Zhang does not specifically disclose where the interference status information further includes one or more of: an allowed interference power of each beam of an uplink base station in a different modulation coding mode with respect to a downlink base station; an interference power caused by each beam of the downlink base station on each beam of the uplink base station; a total interference power caused by each beam of the downlink base station on the uplink base station; and a total interference power caused by the downlink base station on each beam of the uplink base station.
Min discloses where the interference status information further includes one or more of: an allowed interference power of each beam of an uplink base station in a different modulation coding mode with respect to a downlink base station; an interference power caused by each beam of the downlink base station on each beam of the uplink base station; a total interference power caused by each beam of the downlink base station on the uplink base station; and a total interference power caused by the downlink base station on each beam of the uplink base station (paragraph 176, “determine the maximum interference power based on a modulation and coding scheme...”. Only one limitation is required from the choices provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Min’s teachings where an allowed interference power of each beam of an uplink base station in a different modulation coding mode with respect to a downlink base station with Zhang’s and Gerlach’s interference coordination method because one of ordinary skill in the art would have recognized that modulation and coding schemes require different powers. A maximum power should not be exceeded, so that high throughput can be achieved based on the modulation and coding scheme without channel degradation. Also, the Macro base station’s downlink interference is addressed by adjusting power and modulating coding schemes in the uplink direction.  

Regarding claim 20, Zhang, Gerlach and Min disclose all the limitations of claim 5. 
Zhang does not specifically disclose where the status further indicates an interference power corresponding to each beam group that includes a predetermined number of beams, and/or an allowed interference power corresponding to each beam group.
Gerlach discloses where the status further indicates an interference power corresponding to each beam group that includes a predetermined number of beams, and/or an allowed interference power corresponding to each beam group (par [0096], “information about the precoding vectors and the related interference strength of a predefined number of interfering beams with highest interference strength…” which corresponds to at least a group. Only one limitation is required from the choices provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Gerlach’s teachings where the status further indicates an interference power corresponding to each beam group that includes a predetermined number of beams, and/or an allowed interference power corresponding to each beam group with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that  by  grouping the beams, resources can be saved by addressing the same problem/s with less signaling, as well as allocating resources based on the group/s needs.
Claims 10, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Gerlach and Min and further in view of US 20120281657 A1 (Ding et al., hereinafter Ding).
Regarding claims 10 and 17, Zhang, Gerlach and Min disclose all the limitations of claims 9 and 16, respectively. 
Zhang does not specifically disclose where adjusting, based on the interference status information, a power and/or a modulation coding mode of each beam comprises: generating, by the downlink base station, based on the total interference power caused by each beam of the downlink base station on the uplink base station, a list including priority corresponding to each beam of the downlink base station; and adjusting, based on the allowed interference power of the uplink base station, a transmission power of the downlink base station according to the priority corresponding to each beam of the downlink base station.
	In relate art concerning method for downlink multi-antenna  multi-base station  interference coordination, Ding discloses where adjusting, based on the interference status information, a power and/or a modulation coding mode of each beam comprises: generating, by the downlink base station, based on the total interference power caused by each beam of the downlink base station on the uplink base station, a list including priority corresponding to each beam of the downlink base station; and adjusting, based on the allowed interference power of the uplink base station, a transmission power of the downlink base station according to the priority corresponding to each beam of the downlink base station (paragraph 91, conditions C.sub.1 and C.sub.2 can be any condition, such as energy strength threshold, scheduling frequency, service quality satisfaction threshold and the like. It is also to be noted that the conditions C.sub.1 and C.sub.2 can be determined in a variety of manners”, where “service quality” (QoS) adjusts power, among others, based on the Quality of Service of UEs. Where only one limitation is required from the choices provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ding’s teachings where with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that priorities are assigned to UEs based on the Quality of service required and where devices with higher priorities are would be considered first to ensure that the quality of service to which they are subscribed is satisfied.

Zhang does not specifically disclose where adjusting, based on the interference status information, a power and/or a modulation coding mode of each beam comprises: generating, by the downlink base station, based on the total interference power caused by each beam on the uplink base station, a list including priority corresponding to each beam of the downlink base station; and adjusting, based on the allowed interference power of the uplink base station, a transmission power of beam of the downlink base station and/or the modulation coding mode of each beam of the uplink base station, according to the priority corresponding to each beam of the downlink base station.
Ding discloses where adjusting, based on the interference status information, a power and/or a modulation coding mode of each beam comprises: generating, by the downlink base station, based on the total interference power caused by each beam on the uplink base station, a list including priority corresponding to each beam of the downlink base station; and adjusting, based on the allowed interference power of the uplink base station, a transmission power of beam of the downlink base station and/or the modulation coding mode of each beam of the uplink base station, according to the priority corresponding to each beam of the downlink base station (paragraph 91, conditions C.sub.1 and C.sub.2 can be any condition, such as energy strength threshold, scheduling frequency, service quality satisfaction threshold and the like. It is also to be noted that the conditions C.sub.1 and C.sub.2 can be determined in a variety of manners”, where “service quality” (QoS) requires at least adjusting power, among others, based on the Quality of Service of UEs to which a user is subscribed. Where only one limitation is required from the choices provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ding’s teachings where with Zhang’s interference coordination method because one of ordinary skill in the art would have recognized that priorities are assigned to UEs based on the Quality of service required and where devices with higher priorities are would be considered first to ensure that the quality of service to which they are subscribed is satisfied.



Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7, 9-12, 14, 16-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.




Patent Examiner AU 2649 
06/04/2021
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649